NUMBER 13-22-00462-CR

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                                 IN RE RAUL VALENCIA JR.


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Benavides and Tijerina
          Memorandum Opinion by Chief Justice Contreras1

        Pro se relator Raul Valencia Jr. seeks mandamus relief to compel the trial court to

rule on relator’s motion for nunc pro tunc judgment. Relator contends that he filed a motion

for nunc pro tunc judgment on July 5, 2022, but the trial court has not yet issued a ruling

on his motion.

        In a criminal case, to be entitled to mandamus relief, the relator must establish


         1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not

required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.4 (distinguishing opinions and memorandum opinions).
both that the act sought to be compelled is a ministerial act not involving a discretionary

or judicial decision and that there is no adequate remedy at law to redress the alleged

harm. See In re Meza, 611 S.W.3d 383, 388 (Tex. Crim. App. 2020) (orig. proceeding);

In re Harris, 491 S.W.3d 332, 334 (Tex. Crim. App. 2016) (orig. proceeding) (per curiam);

In re McCann, 422 S.W.3d 701, 704 (Tex. Crim. App. 2013) (orig. proceeding). If the

relator fails to meet both requirements, then the petition for writ of mandamus should be

denied. State ex rel. Young v. Sixth Jud. Dist. Ct. of Apps. at Texarkana, 236 S.W.3d 207,

210 (Tex. Crim. App. 2007) (orig. proceeding).

       “A trial court has a ministerial duty to consider and rule on motions properly filed

and pending before it, and mandamus may issue to compel the trial court to act.” In re

Henry, 525 S.W.3d 381, 382 (Tex. App.—Houston [14th Dist.] 2017, orig. proceeding)

(per curiam); see In re Rangel, 570 S.W.3d 968, 969 (Tex. App.—Waco 2019, orig.

proceeding). A relator must establish that the trial court (1) had a legal duty to rule on the

motion; (2) was asked to rule on the motion; and (3) failed or refused to rule on the motion

within a reasonable time. In re Robbins, 622 S.W.3d 600, 601 (Tex. App.—Houston [14th

Dist.] 2021, orig. proceeding) (per curiam); In re Gibson, 533 S.W.3d 916, 917 (Tex.

App.—Texarkana 2017, orig. proceeding).

       It is the relator’s burden to properly request and show entitlement to mandamus

relief. See State ex rel. Young, 236 S.W.3d at 210; In re Pena, 619 S.W.3d 837, 839 (Tex.

App.—Houston [14th Dist.] 2021, orig. proceeding); see also Barnes v. State, 832 S.W.2d

424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding) (per curiam) (“Even a

pro se applicant for a writ of mandamus must show himself entitled to the extraordinary


                                              2
relief he seeks.”). In addition to other requirements, the relator must include a statement

of facts and a clear and concise argument for the contentions made, with appropriate

citations to authorities and to the appendix or record. See generally TEX. R. APP. P. 52.3

(governing the form and contents for a petition). Further, the relator must file an appendix

and record sufficient to support the claim for mandamus relief. See id. R. 52.3(k)

(specifying the required contents for the appendix); R. 52.7(a) (specifying the required

contents for the record).

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that relator has not met his burden to obtain relief.

Therefore, we deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8.


                                                                 DORI CONTRERAS
                                                                 Chief Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
11th day of October, 2022.




                                              3